          Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 1 of 14 Page ID #:1

                                                          FILED

     1
 2
                                                    20I3APR 18 AMU: 27
                                                  'CLERK U.S. DISTRICT COURT
 3                                                  CENTRAL DIST, OF CALIF.
                                                         LOS ANGELES
 4                                                BY: .

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA

10       UNITED STATES OF AMERICA,             N.9OO               23 2 --FKO
11                    Plaintiff,               IN
12                         V.                  [18 U.S.C. § 1347: Health Care
                                               Fraud; 26 U.S.C. § 7206(1):
13 CLIFFORD GLASSMAN,                          Subscribing to a False Federal
                                               Income Tax Return]
14                    Defendant.

15

16               The United States Attorney charges:
17                                       COUNT ONE
18                                  [18 U.S.C. § 1347]
19       I.      GENERAL ALLEGATIONS
20               At all times relevant to this Information:
21               A.   Individuals and Entities
22               1.   Defendant CLIFFORD GLASSMAN ("defendant GLASSMAN")
23       resided in the City of Glendora, in Los Angeles County,
24       California.     Defendant GLASSMAN owned and operated a medical
25       marketing business called California Clinical Trials LLC ("CCT")
26       whose business address was located in Glendora, California.           CCT
27       purported to conduct clinical trials for prescription
28       medications as described below.
         MA:ma
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 2 of 14 Page ID #:2




 1         2.    Pharmacy 1 was a pharmacy owned and controlled by

 2   Pharmacy Owner 1 and Pharmacy Owner 2, with its principal place

 3   of business in Studio City, California.         Pharmacy 1 was not in
 4   any way associated with the University of California, any of its

 5   campuses, or its student health care insurance program described
 6   below.

 7         3.   Pharmacy 2 was a pharmacy owned and controlled by

 8   Pharmacy Owner 1 and Pharmacy Owner 2, with its principal place
 9   of business in Chino, California.         Pharmacy 2 was not in any way

10   associated with the University of California, any of its

11   campuses, or its student health care insurance program described

12   below.

13        4.    Pharmacy 1 and Pharmacy 2 filled prescriptions for

14   medications as described below.         In turn, Pharmacy Owner 1 and

15   Pharmacy Owner 2, and others known and unknown to the United

16   States Attorney, generated income for Pharmacy 1 and Pharmacy 2

17   by causing claims to be submitted to insurers and other

18   entities, including to OptumRX on behalf of the University of

19   California's Student Health Insurance Plan ("UCSHIP"), for

20   reimbursement for filling such prescriptions.

21        5.    Pharmacy Owner 1 and Pharmacy Owner 2, and others

22   known and unknown to the United States Attorney, paid and caused

23   to be paid to defendant GLASSMAN and others substantial fees for

24   steering prescriptions for medications to Pharmacy 1 and

25   Pharmacy 2 for fulfillment.

26        6.    Pharmacist 1 was licensed to practice pharmacy in the

27   State of California, and the pharmacist-in-charge of both

28   Pharmacy 1 and Pharmacy 2.
                                         2
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 3 of 14 Page ID #:3




 1         7.    Podiatrist 1 was licensed to practice podiatric

 2   medicine in the State of California, with an office located in

 3   Hacienda Heights, California.

 4         8.    Physician 1 and Physician 2 were osteopathic

 5   physicians, licensed to practice medicine in the State of
 6   California, with their offices located in Diamond Bar and

 7   Newport Beach, California, respectively.

 8         9.   The Food and Drug Administration ("FDA") was a U.S.
 9   agency with primary responsibility to protect public health by

10   ensuring that human drugs, vaccines, and other biological

11   products intended for human use were safe and effective.

12        B.    UCSHIP

13        10.    The University of California ("UC") was a public

14   university with 10 campuses around the State of California,

15   including in Los Angeles, Irvine, Riverside, and San Diego.            The

16   UC offered health insurance, including a prescription drug

17   benefit, to its students through UCSHIP.        UCSHIP was a health

18   insurance benefit plan administered by the UC and funded

19   entirely through premiums paid by UC students.         OptumRX was a

20   pharmacy benefit manager ("PBM") that managed the claims process

21   for UCSHIP to enable health care providers to bill UCSHIP for

22   rendering covered services, including filling prescriptions for

23   medications, and receive reimbursements for such services and

24   prescriptions.

25        11.    UCSHIP was a "health care benefit program," as

26   defined under 18 U.S.C. § 24, namely, a public or private plan

27   or contract, affecting commerce, under which medical benefits,

28   items, or services were provided to individuals.
                                         3
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 4 of 14 Page ID #:4




 1         C.    Compounded Medications

 2         12.     In general, "compounding" was a practice by which a

 3   licensed pharmacist, a licensed physician, or, in the case of an

 4   outsourcing facility, a person under the supervision of a

 5   licensed pharmacist, combined, mixed, or altered ingredients of

 6   a drug or multiple drugs to create a drug or medication tailored

 7   to the needs of an individual patient.        Compounded medications

 8   were not FDA-approved, that is, the FDA did not verify the

 9   safety, potency, effectiveness, or manufacturing quality of

10   compounded medications.      The California State Board of Pharmacy

11   regulated the practice of compounding in the State of

12   California.

13        13.     Compounded medications could be prescribed by a

14   physician when an FDA-approved drug did not meet the health

15   needs of a particular patient.       For example, if a patient were

16   allergic to a specific ingredient in an FDA-approved medication,

17   such as a dye or a preservative, a compounded medication could

18   be prepared excluding the substance that triggered the allergic

19   reaction.    Compounded medications could also be prescribed when

20   a patient could not consume a medication by traditional means,

21   such as an elderly patient or a child who could not swallow an

22   FDA-approved pill and needed the medication in a liquid form

23   that was not otherwise available.

24        D.     The Subject Medications

25        14.    DermacinRx Lexitral PharmaPak ("Dermacin"),

26   manufactured by PureTek Corporation, was a prescription

27   medication package consisting of a topical solution containing

28   diclofenac sodium, a nonsteroidal anti-inflammatory medication,
                                          4
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 5 of 14 Page ID #:5




 1   and "Penetral," the brand-name for a compounded topical cream

 2   containing capsaicin as its active ingredient.          Capsaicin was an

 3   extract of cayenne pepper and acted to control peripheral nerve

 4   pain.
 5         15.    Inflammacin was a prescription medication package,

 6   also manufactured by PureTek Corporation, consisting of

 7   diclofenac sodium tablets for oral ingestion and "Penetral"

 8   cream.

 9         16.    Diclofex DC ("Diclofex") was a prescription

10   medication package, manufactured by Sircle Laboratories,

11   consisting of a topical solution containing diclofenac sodium

12   and a compounded cream with capsaicin as its active ingredient.

13        17.    Dermacin, Inflammacin, and Diclofex, at times

14   collectively referred to herein as the "Subject Medications,"

15   provided essentially the same medical benefit as over-the-

16   counter, non-prescription medications such as Aleve and Ben-Gay.

17   While a typical, store-bought container of 200-count Aleve pills

18   might cost approximately $10, a typical, store-bought 2 oz. tube

19   of Ben-Gay might cost approximately $5, and a typical, over-the-

20   counter, 1.5 oz. tube of capsaicin cream might cost

21   approximately $10, the per-prescription cost of Dermacin and

22   Inflammacin, was approximately $4,600 and $3,000, respectively,

23   and the per-prescription cost of Diclofex was approximately

24   $5,100.

25        18.    The FDA had approved Dermacin, Inflammacin, and

26   Diclofex for treatment of osteoarthritis, a condition that, in

27   general, afflicted older adults and was uncommon among the far-

28   younger population of college-age students.

                                         5
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 6 of 14 Page ID #:6




 1          19.    From on or about September 1, 2016, to on or about

 2   April 13, 2017, Pharmacy 1 and Pharmacy 2 filled prescriptions

 3   for, and submitted reimbursement claims to be paid by UCSHIP

 4   with respect to, the following medications prescribed by the

 5   following health care providers (all amounts approximate):

 6    Drug(s)        Podiatrist 1   Physician 1    Physician 2   Total           Total Paid
                                                                 Prescriptions   by UCSHIP
 7    Dermacin       664            158            2             824
      prescriptions
      written
 8    Reimbursements $3,065,466     $726,830       $9,245                        $3,801,541
      for Dermacin
 9    Prescriptions
      Inflammacin    799            10             5             814
10    prescriptions
      written
      Reimbursements $2,394,522     $29,976        $14,983                       $2,439,481
11    for
      Inflammacin
12    Prescriptions
      Diclofex       135            16                           151
13    Prescriptions
      Written
      Reimbursements $717,001       $84,973                                      $801,974
14    for Diclofex
      Prescriptions
15    Total          1,598          184            7             1,973
      Prescriptions
16    Total          $6,176,989     $841,779       $24,228                       $7,042,996
      Reimbursements
17

18         E.     Clinical Trials

19         20.    As defined by the National Institutes of Health

20   ("NIH") and the World Health Organization, a clinical trial was

21   a research study that prospectively assigns human participants

22   or groups of humans to one or more health-related interventions

23   (which may include placebos or other controls, including, but

24   not restricted to, drugs, cells, and other biological products,

25   surgical procedures, radiological procedures, devices,

26   behavioral treatments, process-of-care changes, or preventative

27   care), to evaluate the effects of those interventions on health-

28   related biomedical or behavioral outcomes.

                                               6
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 7 of 14 Page ID #:7




 1         21.    Although not applicable to all clinical trials, NIH

 2   published clinical trial protocols and procedures that were

 3   designed to uniformly regulate clinical trials to ensure that

 4   such trials were conducted without bias and with the highest

 5   scientific and ethical standards, including ensuring against

 6   financial conflicts of interest.         Such trials were subject to

 7   rigorous compliance and oversight, including, but not limited

 8   to, the designation and vetting of a principal investigator,

 9   oftentimes a medical doctor, review of trial results by an

10   institutional review board ("IRB"), and peer reviewed findings.

11         22.    The FDA required that each study of a drug,

12   biological product, or medical device that the FDA regulated be

13   reviewed, approved, and monitored by an IRB.         Such IRBs were

14   typically made up of doctors, researchers, and members of the

15   related community whose role was to ensure that the clinical

16   trial was ethical and that the rights and welfare of the

17   participants were protected, including minimizing research risks

18   and ensuring informed consent.

19   II.    THE FRAUDULENT SCHEME

20         23.   Beginning on a date unknown, but as least as early as

21   in or about August 2016, and continuing to in or about April

22   2017, in Los Angeles, Riverside, and San Bernardino Counties,

23   within the Central District of California, and elsewhere,

24   defendant GLASSMAN, together with others known and unknown to

25   the United States Attorney, knowingly, willfully, and with the

26   intent to defraud, executed and attempted to execute a scheme

27   and artifice: (1) to defraud UCSHIP as to material matters in

28   connection with the delivery of and payment for health care

                                          7
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 8 of 14 Page ID #:8




 1   benefits, items, and services; and (2) to obtain money and

 2   property from UCSHIP by means of material false and fraudulent

 3   pretenses, representations, and promises, and the concealment of

 4   material facts, in connection with the delivery of and payment

 5   for health care benefits, items, and services.

 6         24.    The fraudulent scheme operated, in substance, in the

 7   following manner:

 8               a.    Defendant GLASSMAN, Pharmacy Owner 1, Pharmacy

 9   Owner 2, and others known and unknown to the United States

10   Attorney, would enter into an agreement whereby Pharmacy Owner 1

11   and Pharmacy Owner 2 would pay and cause to be paid to defendant

12   GLASSMAN a substantial fee for referring Subject Medications

13   prescriptions to Pharmacy 1 and Pharmacy 2 as part of a

14   purported clinical trial.      In turn, Pharmacy Owner 1 and

15   Pharmacy Owner 2 caused Pharmacy 1 and Pharmacy 2 to fill such

16   prescriptions and submit claims to UCSHIP for reimbursement out

17   of which Pharmacy Owner 1 and Pharmacy Owner 2 would cause such

18   referral fees to be paid to defendant GLASSMAN.

19               b.    Defendant GLASSMAN formed CCT to create an

20   apparently legitimate entity that would solicit UCSHIP student

21   beneficiaries to participate in a purported clinical trial and

22   to conceal his role and the roles of Pharmacy Owner 1 and

23   Pharmacy Owner 2 in soliciting participants in the purported

24   clinical trial.

25               c.    Defendant GLASSMAN also caused others to solicit,

26   via social media, including Facebook, UCSHIP student

27   beneficiaries to participate in the purported clinical trial.

28   As part of the solicitation, defendant GLASSMAN, and others
                                         8
      Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 9 of 14 Page ID #:9




 1   known and unknown to the United States Attorney, offered to pay,

 2   and did pay, such student beneficiaries a "participation" or

 3   similar fee of approximately $400.

 4               d.   Defendant GLASSMAN, and others known and unknown

 5   to the United States Attorney, prepared a "questionnaire" that

 6   was designed to fool UCSHIP student beneficiaries into believing

 7   that they were participating in a real clinical trial and into

 8   providing personal identifying information and other sensitive

 9   personal health information that defendant GLASSMAN, and others

10   known and unknown to the United States Attorney, needed in order

11   to submit claims for reimbursement to UCSHIP.

12              e.    Defendant GLASSMAN arranged for Podiatrist 1,

13   Physician 1, and Physician 2 to examine UCSHIP student

14   beneficiaries, oftentimes in groups of up to approximately five

15   individuals, and to, in turn, prescribe one or more Subject

16   Medications prescriptions for each UCSHIP student beneficiary on

17   a "check-the-box" form prepared by defendant GLASSMAN and others

18   known and unknown to the United States Attorney.

19              f.    Pharmacy Owner 1, Pharmacy Owner 2, Pharmacist 1,

20   and others known and unknown to the United States Attorney,

21   ordered the Subject Medications, filled and cause to be filled

22   those Subject Medications prescriptions submitted by defendant

23   GLASSMAN to Pharmacy 1 and Pharmacy 2, and submitted claims to

24   UCSHIP, including, as necessary, through its PBM, OptumRX, for

25   reimbursement.    Pharmacy Owner 1, Pharmacy Owner 2, Pharmacist

26   1, and others known and unknown to the United States Attorney,

27   knew that the Subject Medications prescriptions were suspicious,

28   and likely fraudulent, because, among other things:

                                         9
     Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 10 of 14 Page ID #:10




 1                    (1) None of the Subject Medications

 2   prescriptions arose from an established, genuine physician-

 3   patient relationship between each UCSHIP student beneficiary and

 4   the prescribing health provider because, among other things,

 5   each such UCSHIP student beneficiary had readily-available

 6   health care on campus, especially for the purported health care

 7   conditions for which the Subject Medications were purportedly

 8   indicated;.

 9                    (2)    Substantially all of the Subject

10   Medications prescriptions were caused to be submitted by

11   defendant GLASSMAN pursuant to his referral fee arrangement as

12   described above;

13                    (3) Substantially all of the Subject
14   Medications prescriptions used an identical or nearly identical

15   form with pre-formulated and "check-the-box         areas on the form,

16   and the prescriptions were received in large quantities at the

17   same time from the same prescriber;

18                    (4)    Few, if any, of the UCSHIP student

19   beneficiaries for whom Subject Medications prescriptions were

20   filled by Pharmacy 1 or Pharmacy 2 ever paid, nor did Pharmacy 1

21   or Pharmacy 2 attempt or intend to collect, any copayment, even

22   though Pharmacy 1 and Pharmacy 2 knew, or could easily have

23   determined, that each was required to collect a copayment for

24   each Subject Medication prescription;

25                    (5) Neither Pharmacy 1 nor Pharmacy 2 had any

26   direct contact with the UCSHIP student beneficiaries.          Instead,

27   Pharmacy Owner 1, Pharmacy Owner 2, and others known and unknown

28   to the United States Attorney caused Pharmacy 1 and Pharmacy 2

                                         10
     Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 11 of 14 Page ID #:11




 1   to mail substantially all of the filled Subject Medications

 2   prescriptions to the UCSHIP student beneficiaries for whom the

 3   Subject Medications had been prescribed;

 4                     (6) For each of the Subject Medications, a

 5   comparable, far cheaper over-the-counter, non-prescription

 6   medication was readily available, including on campus;

 7                     (7) Neither Pharmacy 1 nor Pharmacy 2 had
 8   filled substantially similar prescriptions in any period of time
 9   preceding the referral fee agreement reached with defendant

10   GLASSMAN as described above; and

11                    (8) On or about April 18, 2017, after learning

12   that Pharmacy 1 had been blocked from submitting claims for

13   reimbursement for filling prescriptions for the Subject

14   Medications, Pharmacy Owner 1, Pharmacy Owner 2, Pharmacist 1,

15   and others known and unknown to the United States Attorney,

16   caused approximately 600 prescriptions for medications similar

17   to the Subject Medications, written by Podiatrist 1, pertaining

18   to approximately 219 UCSHIP student beneficiaries, to be

19   submitted by and on behalf of Pharmacy 2 in order to create the

20   appearance that such prescriptions had been originated on a date

21   prior to the date on which Pharmacy 1 had been blocked from

22   submitting such prescriptions.

23   III.     EXECUTION OF THE FRAUDULENT SCHEME

24          25.   On or about February 7, 2017, in Los Angeles County,

25   within the Central District of California, and elsewhere,

26   defendant GLASSMAN, together with others known and unknown to

27   the United States Attorney, knowingly and willfully executed and

28   attempted to execute the fraudulent scheme described above by
                                         11
     Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 12 of 14 Page ID #:12




 1   submitting and causing to be submitted to UCSHIP a false and

 2   fraudulent claim for reimbursement for medications on behalf of

 3   UCSHIP student beneficiary M.A., that were prescribed by

 4   Physician 2, and that were not medically necessary.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         12
     Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 13 of 14 Page ID #:13




 1                                    COUNT TWO

 2                             [26 U.S.C. § 7206(1)]

 3         26.    On or about March 10, 2016, in Los Angeles County,

 4   within the Central District of California, and elsewhere,

 5   defendant CLIFFORD GLASSMAN (defendant "GLASSMAN"), a resident

 6   of Glendora, California, willfully made and subscribed to a

 7   materially false United States corporate Internal Revenue

 8   Service return, Form 1120-S, including a Form 1125-A, for the

 9   calendar year 2015, in the name of Glassman & Associates, Inc.,

10   that was filed with the Internal Revenue Service and was

11   verified by defendant GLASSMAN by a written declaration that it

12   was made under the penalties of perjury, which defendant

13   GLASSMAN did not believe to be true and correct as to every

14   material matter, in that, on line 2 of such Form 1125-A,

15   defendant GLASSMAN stated that "Glassman & Associates, Inc.," an

16   entity then wholly owned by defendant GLASSMAN, had incurred

17   approximately $300,800 in "purchases" that defendant GLASSMAN

18   used to inflate the "cost of goods sold" on line 8 of such Form

19   1125-A in such amount, to a total amount of approximately

20   $350,975, and the latter amount of which defendant GLASSMAN then

21   repeated on line 2 of Form 1120-S when, as defendant GLASSMAN

22   then and there well knew and believed, no such "purchases" had

23   been incurred as part of the costs of goods sold and, in turn,

24   ///

25   ///
26   ///
27   ///
28   ///
                                         13
     Case 2:19-cr-00232-FMO Document 1 Filed 04/18/19 Page 14 of 14 Page ID #:14




 1   defendant GLASSMAN's individual total taxable income for that

 2   year was substantially higher than the amount he had reported.

 3                                      NICOLA T. HANNA
                                        United States Attorney
 4

 5

 6                                      LAWRENCE S. MIDDLETON
                                        Assistant United States Attorney
 7                                      Chief, Criminal Division

 8                                     RANEE A. KATZENSTEIN
                                      'Assistant United States Attorney
 9                                     Chief, Major Frauds Section

10                                      POONAM KUMAR
                                        Assistant United States Attorney
11                                      Deputy Chief, Major Frauds Section

12                                      MARK AVEIS
                                        Assistant United States Attorney
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                         14
